COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 LUIS CASTRUITA,                                  §              No. 08-16-00030-CR

                       Appellant,                 §                Appeal from the

 v.                                               §              168th District Court

 THE STATE OF TEXAS,                              §           of El Paso County, Texas

                        State.                    §              (TC# 20140D02055)

                                               §
                                             ORDER

       The clerk’s record filed in this appeal does not include a certification of the defendant’s

right to appeal. Consequently, on March 11, 2016, the Court entered an order for the trial court

to enter a certification of the Appellant’s right to appeal as required by Rule 25.2(d) of the Texas

Rules of Appellate Procedure. See Cortez v. State, 420 S.W.3d 803 (Tex.Crim.App. 2013)(when

a certification of the right to appeal has not been entered, courts of appeals are required to order

trial court to prepare and file the certification rather than dismiss the appeal). A supplemental

record containing the certification was due to be filed in this Court by April 25, 2016. The El

Paso County District Clerk has informed the Court that the supplemental record could not be

filed because the certification has not been filed.

       The trial court’s certification of the Appellant’s right to appeal is required in order for

this appeal to continue. Further, this Court is required to ensure that the trial courts comply with

                                                  1
the requirements of Rule 25.2(d). Accordingly, the Court, on its own motion, extends the time

for filing the certification to May 26, 2016. Further, we abate the appeal and remand the cause to

the trial court for preparation and filing of the certification. The trial court is ORDERED to

prepare and file a certification of the Appellant’s right to appeal with the El Paso County District

Clerk. The certification form is included as Appendix D to the Texas Rules of Appellate

Procedure and the form is available on the Eighth Court of Appeals’ website for the convenience

of the parties and the trial court. In the event the trial court is unable to obtain the signature of

the Appellant on the certification, the trial court is directed to prepare and file the certification

without the Appellant’s signature. The Court will take steps to ensure that Appellant is informed

of his right to file a pro se petition for discretionary review.

        IT IS SO ORDERED this 26th day of April, 2016.

                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                   2